                  Case 17-10810-LSS             Doc 268       Filed 05/31/19         Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re                                                         Chapter 11

HMI LIQUIDATING, INC. 1                                       Case No. 17-10810 (LSS)

                                                              Re: D.I. 265
                          Debtor.

                              ORDER DISMISSING CHAPTER 11 CASE

         This matter came before this Court for hearing on the United States Trustee’s Motion to

 Dismiss the Chapter 11 Case and due and sufficient notice of the Motion having been given to

 interested parties in accordance with the Bankruptcy Code and Rules. Based upon the record and

 the Motion, this Court finds that grounds exist for the dismissal of the chapter 11 case under 11

 U.S.C. § 349 and 11 U.S.C. § 1112 and that the dismissal of the case is in the best interests of

 creditors and other interests of the estate. Based on the foregoing and on the record in this case, it

 is hereby,

         ORDERED, ADJUDGED and DECREED as follows:

         1.       The Motion is hereby GRANTED;

         2.       As of the date of the entry of this order, pursuant to Sections 349 and 1112 of the

                  Bankruptcy Code, the chapter 11 case is hereby dismissed.



                    [REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]




 1
  The last four digits of the Debtor’s federal tax identification number are 8422. The Debtor’s address is 131 Sand
 Creek Road, Suite B, Brentwood, CA 94513.
      Case 17-10810-LSS        Doc 268      Filed 05/31/19     Page 2 of 2



3.    This Court shall retain jurisdiction over the terms and conditions of this Order.




     Dated: May 31st, 2019                    LAURIE SELBER SILVERSTEIN
     Wilmington, Delaware                     UNITED STATES BANKRUPTCY JUDGE




                                        2
